Case 1:19-cv-00622-WCB Document 101 Filed 02/11/20 Page 1 of 2 PageID #: 6108



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

LIPOCINE INC.,

                       Plaintiff,

               v.                                            C.A. No. 19-622 (WCB)

CLARUS THERAPEUTICS, INC.,

                       Defendant.


                ORDER OF DISMISSAL REGARDING U.S. PATENT NOS.
                               6,569,463 AND 6,923,988
       Before the Court is a joint stipulation of plaintiff Lipocine Inc. (“Lipocine”) and

defendant Clarus Therapeutics, Inc. (“Clarus”) under which Lipocene has moved to voluntarily

dismiss with prejudice its claims for declaratory judgment of infringement of patent numbers

6,569,463 and 6,933,988. (Dkt. No. 99).

       The motion is granted, and it is ordered that:

       (1)     All of Lipocine’s claims for declaratory judgment of infringement with respect to

the ’463 and ’988 patents are dismissed with prejudice.

       (2)     Lipocine, for itself and its successors, assigns and licensees, hereby irrevocably

releases, discharges and covenants not to sue Clarus and/or any of its parents, subsidiaries,

contractors, customers, suppliers, affiliates, agents, employees, directors, representatives,
Case 1:19-cv-00622-WCB Document 101 Filed 02/11/20 Page 2 of 2 PageID #: 6109



successors, assigns, licensors, licensees, partners, joint venturers, distributors, pharmacists,

physicians and/or patients for infringement of the ’463 patent or ’988 patent in the future based

on Clarus’s manufacture, use, sale, offer for sale or importation into the United States of the

JATENZO® product that is currently the subject of Clarus’s NDA No. 206809.

       (3)     Nothing in this Order affects the parties’ claims, defenses, and counterclaims

remaining in this matter regarding U.S. Patent Nos. 9,034,858; 9,205,057; 9,480,690; and

9,757,390.

       (4)     Each party shall bear its own costs, expenses, and attorneys’ fees with respect to

the ’463 and ’988 patents.

 Dated: February 11, 2020




                                                       William C. Bryson
                                                       United States Circuit Judge
